DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Fincham (US Pub. 20090147980) discloses an electronic device comprising: a housing including: a top portion, a bottom portion, a first loudspeaker positioned within the top portion and aligned to output first sound towards the bottom portion; a second loudspeaker positioned within the bottom portion and aligned to output second sound towards the top portion; and an audio diffuser interposed between the first loudspeaker and the second loudspeaker.  
However, Fincham fails to teach the combination of an electronic device comprising: a housing including: a top portion, a bottom portion, a plurality of columns adjoining a bottom surface of the top portion and a top surface of the bottom portion, and at least one gap interposed between at least two adjacent columns of the plurality of columns; a first loudspeaker positioned within the top portion and aligned to output first sound towards the bottom portion; a second loudspeaker positioned within the bottom portion and aligned to output second sound towards the top portion; and an audio diffuser interposed between the first loudspeaker and the second loudspeaker.

However, Fincham fails to teach the combination of a device comprising: a housing including a top portion and a bottom portion; one or more legs extending between the top portion and the bottom portion, the one or more legs offsetting the top portion and the bottom portion defining a gap between the top portion and the bottom portion; an audio diffuser disposed at least partially within the gap; a first loudspeaker disposed within the top portion and being oriented to output first sound towards the audio diffuser; and a second loudspeaker disposed within the bottom portion and being oriented to output second sound towards the audio diffuser.  
Regarding independent claim 15, the prior art of record, Fincham discloses a device comprising: a housing including: a top portion; a bottom portion; a first loudspeaker disposed within the top portion; a second loudspeaker disposed within the bottom portion; and an audio diffuser at least partially disposed within the gap.  
However, Fincham fails to teach the combination of a device comprising: a housing including: a top portion; a bottom portion; and one or more legs extending between the top portion and the bottom portion, wherein the one or more legs offset the top portion and the bottom portion resulting in a gap disposed between the top portion and the bottom portion; a first loudspeaker disposed within the top portion; a second loudspeaker disposed within the bottom portion; and an audio diffuser at least partially disposed within the gap.  The distinct features, as disclosed in independent claims 1, 7 and 15 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654